﻿
The sessions of the General Assembly of our Organization offer Government officials such as ourselves the solemn opportunity both to give the views of our respective countries on the status of the world and to take a look at prospects for its future. I myself am particularly honoured to address the Assembly for the first time on behalf of my country, Gabon.
1 should like first of all to discharge the pleasant duty of conveying to President Joseph Garba, the Permanent Representative of Nigeria to the United Nations, on behalf of His Excellency El Hadj Omar Bongo, the President of Gabon, and on my own behalf, the warmest fraternal congratulations of the Gabonese people on his brilliant election to the presidency of the forty-fourth session of the General Assembly. The confidence thus demonstrated shows the esteem he enjoys among us, and is a tribute to his outstanding qualities as a man well versed in international affairs and his commitment to the Special Committee against Apartheid, which he chairs. The President may rest assured that in this body the Gabonese delegation will be guided by its firm determination to make a sincere contribution to the success of our work.
It is my delegation's conviction that under the presidency of Joseph Garba the deliberations of the Assembly will proceed in the spirit of the principles and purposes of the Charter of our Organization for the achievement of a just and equitable world.
We should also like to congratulate the members of the Bureau, who are working with the President to ensure the success of our deliberations. We take pleasure in availing ourselves of this opportunity to thank Mr. Garba's predecessor, Mr. Dante Caputo of Argentina, and his Bureau for the invaluable work they did during the forty-third session.
To the Secretary-General, Mr. Javier Perez de Cuellar, my country would like to pay a well-deserved tribute for the self-sacrifice, talent and complete dedication he has shown in carrying out his difficult tasks. By way of illustration I would mention his recent visit to southern Africa, as well as his participation in both the twenty-fifth summit of the Organization of African Unity and the ninth summit of the Non-Aligned Movement.
With the experience it has acquired from the various trials, tribulations and upheavals that have taken place since its creation, our Organization is more than ever aware of its place and its responsibilities with regard to the destiny of mankind. Each of us must become aware of the need for all Members to take part in world decisions in this body, for without a doubt the United Nations remains, the centre for the harmonizing of the actions of nations in the attainment of common ends.
The signing of the American-Soviet agreement of 8 December 1987 on the dismantling of intermediate-range nuclear missiles? the conclusions of the Belgrade summit last September, and the determination then restated by the non-aligned countries to work towards the building of a better world; the very recent American and Soviet proposals for the elimination of chemical weapons? the tireless activities of the United Nations in these spheres - all have given rise to a climate of detente and confidence truly propitious for the peaceful settlement of regional conflicts.
The same applies to Afghanistan, and Gabon hopes that, following the Geneva agreements, as well as the withdrawal of foreign troops, an international and national consensus might emerge to enable the Afghan people to express its legitimate aspirations and devote its resources to the rebuilding of its country without external interference of any kind.
As regards Cambodia, we take pleasure in noting with interest the role played by the ASEAN countries at the Jakarta meetings, and the first peace initiative of France, which has led to the creation of three so-called monitoring, safeguard and refugee committees, as well as to the establishment of an ad hoc committee. The mission of inquiry of the Secretary-General in Cambodia, as well as the establishment of machinery for international monitoring, are not only a useful tool but also and above all a prerequisite for a return to peace in that country.
Concerning the Korean peninsula, my country has always worked for peaceful unification in a framework of sincere joint efforts that take into account the will of the Korean people as a whole, a necessary prerequisite for the genuine representation of that country in our Organization.
Taking advantage of the overall climate of detente, the parties to the Iran-Iraq conflict have agreed to negotiate in Geneva on the basis of Security Council resolution 598 (1987). We can only welcome this, while exhorting the two parties to commit themselves to doing their utmost to help the Secretary-General in the full implementation of that resolution. That is how they can show their true willingness to achieve peace.
As regards the Middle East crisis, my country has always held the view that its settlement requires the total and unconditional withdrawal of Israel from the Arab occupied territories, de jure recognition of the PIO as the sole legitimate representative of the Palestinian people, and free exercise by the latter of its right to self-determination, and its right to have its own State with internationally recognized borders. Gabon, then, fully subscribes to the idea of an international peace conference on the Middle East under the aegis of the United Nations, with the participation of all the parties concerned, including the Palestine Liberation Organization.
I commend here the excellent relations Palestine has had with my country, which were manifested in the opening in 1986, in Libreville, of Palestinian diplomatic representation.
We cannot talk about the situation in the Middle East without dealing with the painful problem of Lebanon because above and beyond the ordeal suffered by its people for more than 15 years, it is Lebanon's survival, that should concern us today. Gabon, therefore welcomes the resumption of the work of the Tripartite Committee of the Arab League on Lebanon, which should form part of overall broad-based diplomatic action, and supports its efforts to find a lasting solution to this real human tragedy.
As regards the situation in Central America, Gabon hails the conclusion of the Esquipulas II and Tela agreements, which pave the way for the return of peace to that region. It also welcomes the Security Council's firm support for these agreements, which should facilitate the achievement of the objectives set forth in the plan.
I could not conclude this part of my statement without touching on the conflicts that beset our dear continent of Africa.
As regards the Chad-Libya border dispute, the Heads of State and Government, at the twenty-fifth summit of the Organization of African Unity (OAU), renewed the mandate of the Ad Hoc Committee, which has been chaired by my country since 1977.
I take pleasure in emphasizing in this connection that the recent conclusion in Algiers of the framework agreement on the settlement of the Chad-Libya border dispute is the logical culmination of the various initiatives of the Ad Hoc Committee and its Chairman. At the twenty-fourth summit of the OAU His Excellency El Hadj Omar Bongo proposed that pride of place be given, as a necessary prerequisite for peace, to the establishment of a climate of confidence between the two countries and the dynamics of dialogue, bringing the two parties together, which would be very significant. The Angolan issue, also, was dealt with by Heads of State of the African sub region, including the President of Gabon, and they reaffirmed their support for the plan for peace and reconciliation in Angola formulated in the Gbadolite declarations.
In international terms, Gabon would like to express its satisfaction to those countries that have provided military observers and international officials, and to the United Nations for all its technical assistance for the verification mission in Angola. As regards Namibia, my country welcomes the implementation of the United Nations plan for the independence of that territory. Furthermore, we express full appreciation to the Secretary-General for his efforts within the framework of Security Council resolutions 629 (1989) and 632 (1989) and urge the South African authorities to co-operate with the United Nations Transition Assistance Group in their implementation.
Finally, we are grateful to the Security Council for its vigilance, shown recently in resolution 640 (1989), whereby it requires that all parties concerned, especially South Africa, comply, among other things, with the provisions of resolution 435 (1978).

The process of Namibia's accession to international sovereignty - long overdue - is today irreversible. The desperate manoeuvres at intimidation of the civilian population and the attacks against the leaders of the South West Africa People's Organization - all plots hatched by a minority of proponents with a backward-looking, anachronistic vision of history - cannot stop or delay its implementation.
The situation in Namibia is not the only source of tension in southern Africa. Apartheid, which has become a crime against humanity, is also a considerable source of tension. That is why, now more than ever before, and taking into account current political developments - the results of the sustained action of forces for change within South Africa and of external pressure - Gabon demands that the state of emergency be ended and that all political prisoners, including in particular Nelson Mandela, be released. furthermore, we ask those who still
support that regime to face the facts and to help in the total eradication of that shameful system.
I could not conclude my statement on the political situation in Africa without referring to the burning question of the Comorian island of Mayotte. Gabon reaffirms its solidarity with the fraternal people of Comoros and reiterates its determination to continue its efforts to have the Comorian island of Mayotte returned to its homeland. I come now to international economic issues, which various parties have met to discuss. Among other issues, I want to mention the Interim Committee of the International Monetary Fund, which met in Washington on 31 March 1989 and at which Gabon presided, and the last summit of the seven most industrialized countries held quite recently in Paris.
If we have seen a slight improvement in 1988 and 1989, as compared with previous years, we are bound to note that the developing countries have not really benefited from it. The trend of negative net transfers from our countries to the industrialized world and the international financial institutions, the deterioration in the terms of trade, the increase in international interest rates and a reduction in the gross domestic product of our various countries are the best illustration of this.
As regards the delicate problem of debt, which in 1988, according to the estimates of the World Bank, had reached the outrageous sum of 31,245 billion for all the developing countries taken together, including 3230 billion for African countries alone, it is well known that the current cost of servicing this, by absorbing a growing proportion of export and budgetary income, is undermining adjustment efforts and is a major obstacle to the development prospects of our countries. I . spite of the rescheduling agreed to by creditors, our countries have not yet been able to achieve an overall improvement in the financial balance.
The African countries in particular, with the assistance of international financial institutions, have even set up programmes of structural adjustment in order to cope with their serious indebtedness. The Gabonese Government, for its part, has, since 1986, established an adjustment programme with the objective, on one hand, of remedying the medium-term imbalances, both internal and external, and, on the other hand, of reducing the vulnerability of our countries to fluctuations in the price of oil.
We must admit that these efforts have not yielded all the desired results. Therefore, taking into account the reasons for these distortions, the African countries have advocated, within the framework of the Organization of African Unity (OAU), collective steps with a view to tailoring structural adjustment programmes to the specific characteristics of the countries concerned. This approach is in accordance with the general guidelines suggested in the African Alternative Framework to Structural Adjustment Programmes for Socio-economic Recovery and Transformation (AAF-SAP) , submitted last July at the fiftieth session of the Council of Ministers of the OAU, which adopted it, and by the Executive Secretary of the Economic Commission for Africa. Gabon requests that the General Assembly, in turn, adopt the AAF-SAP and hopes that the Development Committee of the World Bank and the International Monetary Fund, as well as the Group of 24, will do likewise.
Furthermore, my country notes with interest the American initiative - the so-called Brady Plan - and the announcement, by President François Mitterrand in Dakar, of the intention to write off the public debt of 35 African countries. Even though Gabon aid other medium-income countries have not benefited from this last measure, these are initiatives that we hope will lead to additional resources, and they are a real cause for satisfaction. In any case, they demonstrate the emergence of solidarity between North and South. Gabon, for its part, hopes that
provisions to reduce the volume of trade debt and alleviate the cost of servicing it will be adopted. In this spirit, my country urges the creditor community to be impartial by establishing greater equity in the treatment of debt.
I should like to take this opportunity to salute the Canadian Government for its recent initiative in writing off the debt of medium-income African countries. By and large, the economies of the developing countries will not show real growth so long as the prices of raw materials are not at a level that takes into account the movement in those of manufactured goods and the sluggishness of international markets.
The international detente which we all agree should be emphasized and the development efforts agreed on for my country are aimed at achieving a better life for mankind in a sound environment.
As regards the environment, the perils of the modern world - such as industrial pollution of the air, the warming trend in the planet, the greenhouse effect, the depletion of the ozone layer, and the dumping and storing of waste of all types, to name only a few - call for world-wide attention.
In the face of what might seem to be a brake on progress, my country has adopted measures that should alleviate the repercussions on its people. I am thinking particularly of the establishment, in the Ministry of the Environment and the Protection of Nature, of a national anti-pollution centre and the establishment of a policy on the recycling and treatment of waste produced by our country and programmes to improve and preserve living resources through the reforestation of specific areas. It is in this spirit that, in international terms, my country welcomes the recent decision of the World Bank to include the idea of protection of the environment in the development projects that it finances. We also support the convening, in 1992, of a United Nations conference on the environment and development, described as a development which will help to meet the needs of the present without compromising the ability of future generations to satisfy their needs.
Over and above the fears caused by degradation or deterioration of the environment scourges such as the problem of drugs are no less serious in undermining our societies. Although confined, so far, to certain regions, the spectre of this calamity haunts the rest of the world. That situation led my country to convene, in June 1989 its first national seminar on the drug problem, and the recommendations to be adopted will include the setting up of an inter-ministerial committee to combat drugs, the development of a toxicology laboratory in Libreville for regional use, and the introduction of legislation on the use of, and trafficking in, narcotic drugs, adapted to the requirements of the penal code and the public-health code.
These recommendations, which are similar to those enunciated by the President of the United States, and to those contained in the Secretary-General's plan, will we hope, help to stamp out this scourge of our times. Among all the ills that afflict our world today, AIDS is the most mind-boggling. Its lightening-like progression, as well as the devastation it wreaks, are staggering.
Our countries, whose health infrastructures still have to be improved upon, are particularly concerned over this threat and we are following with the greatest of interest the efforts made by researchers the world over to find a cure. Gabon, thanks to its facilities for advanced medical research at the international centre in Franceville, recently organized a symposium on AIDS. We are firmly determined to continue, through this machinery, to make our contribution to the campaign against this terrible illness, and hope to see an intensification and diversification of exchanges with similar facilities in the rest of the world.
The developing countries, committed as we are, along with international financial institutions, to programmes of structural adjustment, cannot overlook the effects of those programmes on the poorest strata of our society, especially the risk of social upheaval, which is bound to threaten international peace and detente.
Thus, after the Bamako Initiative, the proposals made by the United Nations Children's Fund for "adjustment with a human face" - the only way our countries can hope to begin developing - were welcomed by us.
While efforts made in recent years for international detente are worthy of praise, it seems nevertheless necessary to call the attention of our Assembly to the fact that its gradual establishment has not yet led to significant changes in international relations.
Our times demand that detente not be thought of as immobility, or as a breathing spell for the great Powers, lb the contrary, by its underlying dynamism detente should serve the cause of world peace.
Our common destiny requires that we work towards this together in order to achieve one of the major objectives of our Organization, to "save succeeding generations from the scourge of war".
More than ever it is time to act with determination in order to achieve this end. Our Organization has so many commitments to meet, that only this prospect will allow for the achievement of the ideal of peace, which is the basis of all of Gabon's policies.
Peace, justice and harmony in Africa and in the rest of the world: that is the message that my country wished, through me, from this lofty rostrum, to address to this Assembly.
